EXAMINER’S COMMENTS, EXAMINER’S AMENDMENTS AND REASONS FOR ALLOWANCE
DETAILED ACTION
Formal Matters
Claims 2, 3, 5, 12, 13, and 15 are cancelled.  Claims 1, 4, 6-11, 14, and 16-20 are pending and under examination. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application claims priority from US provisional application 62/832,508 filed on 4/11/2019.   

Examiner’s Note
Applicant's amendments and arguments filed on 08/12/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in light of applicant’s amendments and arguments set forth on 08/12/2021 and agreed upon examiner’s amendments (see below).  No new matter was added.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Nathan Vogler on 9/2/2021.    

For claim 1, add a comma “,” between “hydrophilic” and “synthetic” in the second line of the claim so that it indicates “hydrophilic, synthetic”.   The rest of the claim remains the same. 

For claim 10, add a comma “,” between “hydrophilic” and “synthetic” in the third line of the claim so that it indicates “hydrophilic, synthetic”.  The rest of the claim remains the same.

For claim 11, add a comma “,” between “hydrophilic” and “synthetic” in the third line of the claim so that it indicates “hydrophilic, synthetic”.  The rest of the claim remains the same.

Reasons for Allowance
	The instant claims provide for a pharmaceutical formulation comprising a dispersed powder (powder particles) comprising a hydrophilic, synthetic or natural poorly permeable molecule (molecule is a peptide or protein) or salt or solvate thereof in an amount of 0.01-20 wt.% of the total weight of the formulation; a lipophilic phase comprising triglycerides of fatty acids with the triglycerides of fatty acids being in the amount of 50-80 wt.% of the total weight 
	Applicant formulations (table 4) have amounts of Miglyol 812N within the range of the instant claims where Miglyol 812N is a C8/C10 triglyceride oil (medium chain triglycerides).  Thus, this supports using such high amounts of triglycerides of fatty acids (50-80 wt% by total weight of the formulation).  The formulations have better dispersibility of the peptide or protein molecules as claimed.  

Conclusion
Claims 1, 4, 6-11, 14, and 16-20 are allowed with examiner’s amendments above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK V STEVENS/Primary Examiner, Art Unit 1613